AFFIRMED; Opinion Filed April 2, 2015.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00378-CR

                               RONNIE DEAN DAVIS, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F-1358028-L

                              MEMORANDUM OPINION
                           Before Justices Lang, Stoddart, and Schenck
                                   Opinion by Justice Stoddart
       A jury convicted Ronnie Dean Davis of possession with the intent to deliver

methamphetamine. In four issues, Davis argues the evidence is insufficient to support his

conviction, his sentence is void, the trial court erred by instructing the jury on the law of parties,

and the trial court erred by failing to instruct the jury it must resolve any reasonable doubt in

favor of a lesser-included offense. We affirm the trial court’s judgment.

                                      FACTUAL BACKGROUND

       The Dallas Police Department received a citizen’s complaint about a house located at

6045 Wofford Drive in Dallas.        They decided to perform a “knock-and-talk,” which is a

consensual encounter between the police and residents of a house during which the officers seek

consent to search the home. On July 16, 2013, when the officers executed the knock-and-talk, a

woman peeked through one of the glass windows in the door. They knocked again, announced
“Dallas Police Department,” and a woman answered the door. Officer Joshua Romero testified

the woman, later identified as Monica Day, “seemed real hesitant. She didn’t want to open the

door. Then finally opened it.” Romero introduced himself and explained the citizen’s complaint

about the house. Day said she lived at the house but was not the homeowner. After the police

asked to speak to the homeowner, Day walked away from the door while the officers waited

outside. Ronnie Davis then came to the door. Romero explained the police received a complaint

about drugs at the house and asked for consent to enter and search the home. Davis denied

consent.

       While Romero was at the front of the house, two officers were positioned at the back. A

woman, later identified as Laci Martinez, attempted to leave from the back of the house, and the

officers detained her. She told the officers there were drugs in the house. Based on this

information, Romero obtained a search warrant.

       Romero entered the house and found “glass pipes that were used to smoke drugs. Along

with bongs. Homemade pipes that were on the kitchen table and the coffee table.” In one

bedroom, the officers found two bottles of testosterone and a baggie with methamphetamine

residue. In Day’s bedroom they found a mixing bowl with methamphetamine residue.

       In a third bedroom, the officers found mail addressed to Davis at the Wofford Drive

address, a wooden sign on the wall that said “Ronnie,” and male clothing and shoes (the

Bedroom). The Bedroom had a very large, carved headboard with a Harley-Davidson motif.

Romero testified that inside the Bedroom, the officers found handcuffs, syringes, packaging

materials for narcotics, scales, a BB gun under the mattress, and a shot of methamphetamine.

In the closet, a large cardboard box “was full of packaging materials. Clear plastic baggie [sic]

with [sic] bunch of smaller Ziplock baggies in multiple colors.” He explained plastic baggies are

used for packaging drugs, and a large quantity of baggies indicates a person is selling drugs.

                                              –2–
Further, he noted the baggies were different colors, which dealers use to differentiate the type

and quantity of drugs being sold. Likewise, scales like the ones found in the Bedroom are used

to measure drugs being put into the baggies. The officers also found methamphetamine residue

near a torn plastic baggie in the Bedroom. A shard of methamphetamine was on the Harley-

Davidson headboard; a laboratory tested the shard and determined the total weight was 2.75

grams, including adulterants and dilutants.

          From the items collected in the house, Romero concluded the residents were using and

distributing drugs. However, Romero testified the officers did not find any narcotics on Davis’s

person.

          Laci Martinez testified she was present when the officers arrived on July 16, 2013,

because she spent the preceding night at the house. When she saw the police at the door, she

went to awaken Davis who was asleep in the Bedroom. When asked which bedroom belonged to

Davis, she stated “There is a nice Harley-Davidson headboard, I guess that he made.”

          The State entered photos into evidence of Davis’s tattoos and the door to the Bedroom.

Davis’s tattoos include multiple images of skulls. Likewise, the Bedroom door was painted and

included skull images; no other door in the house was painted. Pictures of the Bedroom show a

skeleton head on top of a metal box.

          The State played portions of a few telephone calls made by Davis during his incarceration

prior to trial. In one call, he stated: “I’m telling the truth; that room aint [sic] mine.” In another

call, Davis had the following conversation with a woman:

                 Davis: Take me a picture of that door too. I want a picture of that door.
                 Woman: Of what door?
                 Davis: My door. In my room.
                 Woman: You want me to print those out so you know what it looks like?
                 Davis: No, the door. I’m talking about . . . the side that’s painted.




                                                 –3–
       The defense presented testimony from a woman who stated she lived in the house at the

time of Davis’s arrest. She said the house belonged to Davis’s cousin and the room with the

Harley-Davidson headboard was the cousin’s room; she testified Davis slept in a different room.

Davis’s ex-wife testified she would take their daughter to the house to visit Davis. Davis did not

have a Harley-Davidson headboard in his room; the room with the Harley-Davidson headboard

belonged to his roommate.

                                        LAW & ANALYSIS

1.     Sufficiency of the Evidence

       In his first issue, Davis challenges the sufficiency of the evidence showing he was either

the primary actor or a party to the offense. Davis concedes he was present when the drugs were

found and the drugs were in plain view, but argues the room where the methamphetamine was

found was not his room, and there is no evidence linking the drugs to him.

       We review a challenge to the sufficiency of the evidence of a criminal offense for which

the State has the burden of proof under the single sufficiency standard set forth in Jackson v.

Virginia, 443 U.S. 307, 99 S. Ct. 2781 (1979). Matlock v. State, 392 S.W.3d 662, 667 (Tex.

Crim. App. 2013). We examine all the evidence in the light most favorable to the verdict and

determine whether a rational trier of fact could have found the essential elements of the offense

beyond a reasonable doubt. Id. We defer to the jury’s credibility and weight determinations

because the jury is the sole judge of the witnesses’ credibility and the weight to be given to their

testimony. Winfrey v. State, 393 S.W.3d 763, 768 (Tex. Crim. App. 2013). The jury can choose

to believe all, some, or none of the testimony presented by the parties. Chambers v. State, 805
S.W.2d 459, 461 (Tex. Crim. App. 1991). Circumstantial evidence is as probative as direct

evidence in establishing the guilt of an actor, and circumstantial evidence alone can be sufficient

to establish guilt.” Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). Evidence is

                                                –4–
sufficient if “the inferences necessary to establish guilt are reasonable based upon the cumulative

force of all the evidence when considered in the light most favorable to the verdict.” Wise v.

State, 364 S.W.3d 900, 903 (Tex. Crim. App. 2012).

       To prove unlawful possession of a controlled substance with intent to deliver, the State

was required to establish beyond a reasonable doubt that Davis (1) exercised care, custody,

control, or management over a controlled substance, (2) intended to deliver the controlled

substance to another, and (3) knew the matter possessed was a controlled substance. TEX.

HEALTH & SAFETY CODE ANN. §§ 48.102(6), 481.112(a). Whether direct or circumstantial, the

evidence must establish that the accused’s connection with the controlled substance was more

than fortuitous. Blackman v. State, 350 S.W.3d 588, 594–95 (Tex. Crim. App. 2011); Poindexter

v. State, 153 S.W.3d 402, 405–06 (Tex. Crim. App. 2005). Mere presence at a location where

drugs are found is insufficient, by itself, to establish possession. Evans v. State, 202 S.W.3d 158,

162 (Tex. Crim. App. 2006). Further, when the accused is not in exclusive possession of the

place where the substance is found, it cannot be concluded that the accused had knowledge of

and control over the contraband unless there are additional independent facts and circumstances

which affirmatively link the accused to the contraband. Poindexter, 153 S.W.3d at 406; see also

Blackman, 350 S.W.3d at 594–95.

       A nonexclusive list of factors that can be sufficient, either alone or in combination, to

establish possession of contraband include: (1) presence when a search is conducted, (2) whether

the contraband was in plain view, (3) proximity to and the accessibility of the contraband, (4) the

accused being under the influence of narcotics when arrested, (5) possession of other contraband

or narcotics when arrested, (6) incriminating statements made by the accused when arrested, (7)

an attempt to flee, (8) furtive gestures, (9) an odor of contraband, (10) the presence of other

contraband or drug paraphernalia, (11) whether the accused owned or had the right to possess the

                                                –5–
place where the drugs were found, (12) whether the place where the drugs were found was

enclosed, (13) possession of a large amount of cash, (14) conduct of the accused indicating a

consciousness of guilt, (15) the quantity of the contraband, and (16) the accused’s presence in a

suspicious area under suspicious circumstances. Evans, 202 S.W.3d at 162 n.12; Wright v. State,

401 S.W.3d 813, 818–19 (Tex. App.—Houston [14th Dist.] 2013, pet. ref’d); Lassaint v. State,

79 S.W.3d 736, 740–41 (Tex. App—Corpus Christi 2002, no pet.). These are simply some

factors which may circumstantially establish the sufficiency of the evidence to prove knowing

possession. Evans, 202 S.W.3d at 162 n.12. However, no set formula of facts exists to dictate a

finding of links sufficient to support an inference of knowing possession. Taylor v. State, 106
S.W.3d 827, 831 (Tex. App.—Dallas 2003, no pet.). The number of linking factors present is

not as important as the logical force they create to prove the crime was committed. Evans, 202
S.W.3d at 162; Taylor, 106 S.W.3d at 831.

       The undisputed evidence shows the police found a shard of crystal methamphetamine on

the Harley-Davidson headboard. Romero testified when he initially knocked on the door and

asked Day to speak to the homeowner, Day left the door and Davis came to talk to the officers.

Davis presented himself to the officers and indicated he had the authority to deny their request to

search the house. The evidence shows the officers found mail addressed to Davis, a wooden sign

with Davis’s first name on it, and male clothing and shoes in the Bedroom. Martinez testified

she awakened Davis when the officers arrived and Davis was sleeping in the Bedroom. And

when asked which bedroom belonged to Davis, Martinez identified his room by the Harley-

Davidson headboard. Further Davis referred to the painted bedroom door as his door, and the

evidence showed Davis’s tattoos had images similar to those painted on the door to the Bedroom

and the decorative skull in the room.




                                               –6–
       Although the defense presented testimony that the Bedroom belonged to Davis’s cousin

or roommate and Davis stated on the phone “that room aint [sic] mine,” we must defer to the jury

because the jury is the sole judge of the witnesses’ credibility and the weight to be given to their

testimony. See Winfrey, 393 S.W.3d at 768. The jury had the ability to believe all, some, or

none of the testimony offered to show the Bedroom did not belong to Davis. See Chambers, 805
S.W.2d at 461.

       Viewing the evidence in the light most favorable to the verdict, we conclude a rational

trier of fact could have concluded from the State’s evidence that the bedroom with the Harley-

Davidson headboard belonged to Davis because it had a “Ronnie” plaque on the wall, had mail

addressed to Davis, had male clothing, had images on the door and a skull decoration that were

similar to Davis’s tattoos, and there was testimony the Bedroom belonged to Davis. Further,

Davis presented himself as having authority over affairs of the home. Therefore, the jury could

have found beyond a reasonable doubt that Davis possessed the drugs and contraband found in

the Bedroom and throughout the house. We conclude the evidence is sufficient to support the

conviction. See Jackson, 443 U.S. at 319. We overrule Davis’s first issue.

2.     Jury Instruction

       Davis makes two complaints about the jury charge: (1) the trial court erred by instructing

the jury about the law of parties and (2) the trial court erred by failing to instruct the jury about

resolving doubt in favor of the lesser-included offense. Our first duty when analyzing a jury-

charge issue is to decide whether error exists. Kirsch v. State, 357 S.W.3d 645, 649 (Tex. Crim.

App. 2012). If error exists, we then determine whether the error caused sufficient harm to

warrant reversal. Ngo v. State, 175 S.W.3d 738, 743–44 (Tex. Crim. App. 2005). When the

error was not objected to, the error must be “fundamental” and requires reversal “only if it was

so egregious and created such harm that the defendant ‘has not had a fair and impartial trial.’”

                                                –7–
Barrios v. State, 283 S.W.3d 348, 350 (Tex. Crim. App. 2009) (quoting Almanza v. State, 686
S.W.2d 157, 171 (Tex. Crim. App. 1985) (op. on reh’g)). Egregious harm exists when the record

shows that a defendant has suffered actual, rather than merely theoretical, harm from jury-charge

error. Nava v. State, 415 S.W.3d 289, 298 (Tex. Crim. App. 2013); Almanza, 686 S.W.2d at 174.

Egregious harm consists of error affecting the very basis of the case, depriving the defendant of a

valuable right, or vitally affecting a defensive theory. Nava, 415 S.W.3d at 298 (citing Cosio v.

State, 353 S.W.3d 766, 777 (Tex. Crim. App. 2011)). We assess harm in light of “the entire jury

charge, the state of the evidence (including the contested issues and the weight of probative

evidence), the arguments of counsel, and any other relevant information revealed by the record

of the trial as a whole.” Nava, 415 S.W.3d at 298.

       a.      Law of Parties

       In the jury charge, the trial court included a law of parties instruction stating the jury

could find Davis guilty of the charged offense if it found that “Davis, acting alone or as a party,”

committed the offense. Davis timely objected and the trial court overruled the objection. In his

third issue, Davis argues the trial court erred by instructing the jury on the law of parties because

there was no evidence Davis was a party to any of the acts of any of the people who were at his

house on the day of the events.

       Addressing the same issue Davis raises, the court of criminal appeals stated: “Even where

proper objection is made at trial, we have held that where, as in the instant case, the evidence

clearly supports a defendant’s guilt as the primary actor, error in charging on the law of parties

was harmless.” Cathey v. State, 992 S.W.2d 460, 466 (Tex. Crim. App. 1999) (en banc) (citing

Black v. State, 723 S.W.2d 674, 675 & 676 n.2 (Tex. Crim. App. 1986) and Govan v. State, 682
S.W.2d 567, 570–571 (Tex. Crim. App. 1985)); see also Montes v. State, 724 S.W.2d 54, 56-57

(Tex. Crim. App. 1987) (en banc). The evidence established Davis’s guilt as the primary actor.

                                                –8–
Even if we were to assume the trial court erred by submitting the parties charge, Davis failed to

show harm. See Cathey, 992 S.W.2d at 466. We overrule Davis’s third issue.

b.     Reasonable Doubt

       In his fourth issue, Davis asserts the trial court erred by failing to sua sponte instruct the

jury that if it had reasonable doubt about whether Davis was guilty of the charged offense or the

lesser-included offense, the jury must resolve that doubt in favor of the lesser-included offense.

Davis concedes he did not request this instruction or object to its omission from the jury charge;

however, he argues, the trial court had a duty to raise the issue sua sponte.

       The jury charge states:

               Now, if you find from the evidence beyond a reasonable doubt that on or
       about July 16, 2013, in Dallas County, Texas, the Defendant, Ronnie Dean Davis,
       acting alone or as a party, as herein defined did unlawfully and knowingly possess
       with intent to deliver, a controlled substance, to-wit: methamphetamine, in an
       amount by aggregate weight, including any adulterants or dilutants, of 1 gram or
       more but less than 4 grams, then you will find the Defendant guilty of the offense
       of Possession with Intent to Deliver a Controlled Substance, and so say by your
       verdict of “guilty.”
               If you do not so believe or you have a reasonable doubt thereof, or if you
       are unable to agree, you will next consider whether the defendant is guilty of the
       lesser included offense of possession of a controlled substance, to-wit:
       methamphetamine, in an amount by aggregate weight, including any adulterants
       or dilutants, of 1 gram or more but less than 4 grams.
               Therefore, if you find from the evidence beyond a reasonable doubt that
       on or about July 16, 2013, in Dallas County, Texas, the Defendant, Ronnie Dean
       Davis, acting alone or as a party, as herein defined did unlawfully and knowingly
       possess a controlled substance, to-wit: methamphetamine, in an amount by
       aggregate weight, including any adulterants or dilutants, of 1 gram or more but
       less than 4 grams, then you will find the Defendant guilty of the offense of
       Possession of a Controlled Substance as included in the indictment.
               If you do not so believe, or if you have a reasonable doubt thereof, you
       will acquit the Defendant, and so say by your verdict of “not guilty.”


       As a general rule, where greater and lesser grades or degrees of an offense are charged,

the court must give the jury a “benefit of the doubt” instruction if requested by the defendant.

See Kihega v. State, 392 S.W.3d 828, 835 (Tex. App.—Texarkana 2013, no pet.); Benavides v.

                                                –9–
State, 763 S.W.2d 587, 589 (Tex. App.—Corpus Christi 1988, pet. ref’d); Villarreal v. State, No.

05-13-00629-CR, 2014 WL 3056509, at *10 (Tex. App.—Dallas July 7, 2014)(not designated

for publication). The instruction is given to assist the jury if it has no reasonable doubt about the

defendant’s guilt, but is uncertain about the grade or degree of the offense. Benavides, 763
S.W.2d at 589 (citing Richardson v. State, 108 Tex. Crim. 318, 328, 239 S.W. 218, 224 (1922)

(op. on reh’g)); Villarreal, 2014 WL 3056509, at *10. Failure to include a “benefit of the doubt”

instruction is not harmful to the defendant, however, if the charge as a whole leaves no

uncertainty as to how to resolve any doubt. Shelby v. State, 724 S.W.2d 138 (Tex. App.—Dallas

1987) (op. on reh’g), vacated on other grounds, 761 S.W.2d 5 (Tex. Crim. App. 1988) (per

curiam); Benavides, 763 S.W.2d at 589; Villarreal, 2014 WL 3056509, at *10.

        In Shelby and Villarreal, this Court considered jury charges that included paragraphs very

similar to the paragraphs quoted above. Shelby, 724 S.W.2d at 139-40; Villarreal, 2014 WL
3056509, at *10-11. This Court concluded in both cases that the jury instructions left no

uncertainty about how to resolve any doubt regarding which verdict to return if the jury believed

the defendants in those cases were guilty but had reasonable doubt as to whether they were guilty

of the greater offenses. Shelby, 724 S.W.2d at 139-40; Villarreal, 2014 WL 3056509, at *11.

        In this case, the charge instructs the jury to find Davis guilty of the greater offense if it

finds the evidence shows beyond a reasonable doubt that he committed the offense of possession

with intent to deliver methamphetamine in the designated quantity. The charge further instructs

the jury that if it does not so believe or has reasonable doubt as to the greater offense, it is to find

Davis guilty of the lesser-included offense of possession of methamphetamine. As in Shelby and

Villarreal, the jury charge left no uncertainty about how the jury was to resolve any doubt about

what verdict to return if the jury believed Davis was guilty, but had doubt as to whether he was

guilty of possession with intent to deliver a controlled substance. See Shelby, 724 S.W.2d at

                                                 –10–
139-40; Villarreal, 2014 WL 3056509, at *11. No further “benefit of the doubt” instruction was

necessary. See Shelby, 724 S.W.2d at 140. We conclude any error in not charging the jury on

the benefit of the doubt was harmless. See id. We overrule Davis’s fourth issue.

3.         Indictment

           Davis complains the State failed to properly amend the indictment and, as a result, his

sentence is void. The State alleged two enhancement paragraphs in the indictment:

                  And it is further presented to said Court that prior to the commission of the
           offense or offenses set out above, the defendant was finally convicted of the
           felony offense of POSSESSION OF A CONTROLLED SUBSTANCE/2ND, in
           the 265TH JUDICIAL DISTRICT COURT of DALLAS County, Texas, in Cause
           Number F92-43783, on the 23RD day of OCTOBER, 1992,

                  And that prior to the commission of the offense or offenses for which the
           defendant was convicted as set out above, the defendant was finally convicted of
           the felony offense of BURGLARY OF A BUILDING, in the CRIMINAL
           DISTRICT COURT NO.5 of DALLAS County, Texas, in Cause Number F90-
           49507, on the 20TH day of MAY, 1991[.]


Prior to trial, the State filed a motion to amend the enhancement paragraphs as follows:

           in line(s) 2 of the first enhancement paragraph regarding #F92-43783, the offense
           should be listed as Delivery of a Controlled Substance/2d,
           and
           in line(s) 4 of the second enhancement paragraph regarding #F90-49507, the
           conviction date should be listed as May 2, 1991[.]

The trial court granted the motion, stating: “I’m going to go ahead, grant it now, [defense

counsel], so any notice issue, that cures that.”

           At another pre-trial hearing, a different judge 1 told the lawyers he had a motion to amend

the enhancement paragraphs, and he noted the amendments the State previously requested and

the initial trial judge previously approved. Unaware the State’s motion to amend had been

granted, the judge asked the parties whether there was any objection to the modification.

     1
        The record reflects a visiting judge took over the case after the judge originally assigned to Davis’s case granted the State’s motion. The
visiting judge presided over the trial.



                                                                     –11–
Counsel for Davis stated: “No, Your Honor. Judge McDowell had granted the motion last

week.” The judge stated his file did not show the motion had been granted and he wanted to

make sure Davis’s counsel did not have “an issue on that.” Defense counsel replied: “No issue.”

       At the punishment phase of the trial, the State read aloud the enhancements as amended,

and Davis pleaded true. After the trial court admonished Davis that by pleading true to the

enhancements the punishment range would be increased, the State offered a “Stipulation of

Evidence” in which Davis stipulated he had been convicted of the two offenses alleged in the

indictment, as amended.

       Although Davis complains the indictment was never amended, the allegations in the

enhancement paragraphs were not proved, and his sentence is void, Davis failed to preserve this

complaint for appeal. See TEX. R. APP. P. 33.1. Davis had at least two opportunities to object to

the amendments—or the State’s alleged failure to properly amend—and did not do so. Instead,

Davis’s counsel stated he did not object to the modification and had “no issue” with it. Further,

Davis pleaded true to the two enhancement paragraphs as amended—without objection—when

read aloud by the State. We conclude Davis failed to timely object to the State’s failure to file a

written amended indictment and he waived this argument. See TEX. R. APP. P. 33.1.

       Even if Davis had not waived his argument, we would conclude the enhancement

paragraphs were not elements of the charged offense and the State was not required to amend the

indictment. Davis argues the State was required to amend the indictment and an indictment is

not amended when the trial court grants a motion to amend. Rather, he asserts, the indictment

must be physically altered or a new official indictment must be entered into the record. Davis

relies on article 28.10 of the code of criminal procedure to support his argument. Article 28.10

provides the guidelines for amending an indictment. See TEX. CODE CRIM. PROC. ANN. art.

28.10. However, article 28.10 does not apply to the amendment of enhancement allegations in

                                              –12–
the indictment. Thomas v. State, 286 S.W.3d 109, 114 (Tex. App.—Houston [14th Dist.] 2009,

no pet.) (citing Stautzenberger v. State, 232 S.W.3d 323, 327 (Tex. App.—Houston [14th Dist.]

2007, no pet.)); Choice v. State, No. 05-11-00629-CR, 2012 WL 3104676, at *3 (Tex. App.—

Dallas July 31, 2012, pet. ref’d) (not designated for publication).

       While prior convictions used for enhancement purposes must be raised in some form,

they need not be pleaded in the indictment. Villescas v. State, 189 S.W.3d 290, 292–93 (Tex.

Crim. App. 2006); Brooks v. State, 957 S.W.2d 30, 34 (Tex. Crim. App. 1997). Enhancement

allegations that are not part of the State’s case-in-chief are not part of the “substance” of the

indictment.   See Thomas, 286 S.W.3d at 114 (citing Stautzenberger, 232 S.W.3d at 327

(“enhancement allegations are mere surplusage”)); Choice, 2012 WL 3104676, at *3. The

purpose of an enhancement paragraph is to provide the accused with notice of the convictions to

be used for enhancement purposes. Brooks, 957 S.W.2d at 33. When the State moves to amend

the enhancement allegations and the trial court grants the motion, the requisite notice has been

provided. See id. at 34 (“prior convictions used as enhancements must be pled in some form, but

they need not be pled in the indictment . . . the requisite notice was conveyed by the State’s

motion and the trial court’s order.”).

       Although the State was required to give Davis notice of its intent to enhance his

punishment, the State was not required to plead enhancement paragraphs in the indictment. The

State’s motion to amend the enhancement paragraphs, which was granted by the trial court,

provided notice to Davis of the prior convictions the State intended to use to enhance his

punishment. The State was not required to physically amend the indictment. We overrule

Davis’s second issue.




                                               –13–
                                         CONCLUSION

       We affirm the trial court’s judgment.




                                                  / Craig Stoddart/
                                                  CRAIG STODDART
                                                  JUSTICE

Do Not Publish
TEX. R. APP. P. 47
140378F.U05




                                               –14–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

RONNIE DEAN DAVIS, Appellant                           On Appeal from the Criminal District Court
                                                       No. 5, Dallas County, Texas
No. 05-14-00378-CR         V.                          Trial Court Cause No. F-1358028-L.
                                                       Opinion delivered by Justice Stoddart.
THE STATE OF TEXAS, Appellee                           Justices Lang and Schenck participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 2nd day of April, 2015.




                                                –15–